Title: To Benjamin Franklin from John Abercromby, 11 December 1778
From: Abercromby, John
To: Franklin, Benjamin


Monsieur
de Bordeaux ce 11 dessambre 1778
J’ay eu L’honneur de vous ecrire ilia trois cemaine pour optenier de vous un pasport pour sortire de france pour man retourné che moi a charlestown. Je cere [serais] parti a presant si javais receu un pasport de vous mai aparaman que les grand safair [affaires] dont vous aitre ocupé maura fait obliet, je vous prie pour la ceconde fois Monsieur de ne pas mobliet. J’ay ecrie a Mr. Le Baron Grant au cervice de sa mageste de france de vouloir bien vous refrechire [rafraichir] La memoire a mon sige [sujet] si Monsieur francklin a des hordres a me donair pour lameric je suis tou pres a lui obeir avec toute les selle [le zele] posible.
J’ay l’honeur daitre Monsieur Votre tres humble et tres obisant cerviteur
John Abercromby


P.S. Voila une lettre dun capitaine qui a commander pour la carolina qui dois commander le beatimont la ou je dois pacer j’ay vue sa comision qui est signée du congres jespere que vos bonté ce repondron [répandront] sur luis car il le merite. Mon adresce chez Mr. Roger negt. a Bordeaux pres de la Bource.

 
Addressed: A Monsieur / Monsieur francklin / ambassadeur des Etats Unis / Par Paris / A Passy
Notation: Jonh Abercromby Bordeaux 11. Xbre. 1778.
